Case 1-1/-40015-nNNI

 

> Bank

 

Doc 140-1

Filed Vo/ZU; ly = Entered Vo/c2O0/19 1105740

 

 

 

 

 

 

 

“America’s Most Convenient Bank® T STATEVMIES YT OF ADCOUN?
BRACHA CAB CORP Page: 1 of2
DIP CASE 17-46613 EDNY Statement Period: Jul 04 2019-Jul 31 2019
1281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #:
Chapter 11 Checking
BRACHA CAB CORP Account #\
DIP CASE 17-46613 EDNY
ACCOUNT SUMBIARY
Beginning Balance 8,725.00 Average Collected Balance 10,620.16
Electronic Deposits 2,200.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 590.00 Annual Percentage Yield Earned 0.00%
Ending Balance 10,335.00 Days in Period 31
DAILY ACCGUNT ACTIVITY
Electronic Deposits
POSES DATE DESCTUPTION ARMAS 4
07/02 CCD DEPOSIT, WAILING MGMT LESEE FEES 2,200.00
Subtotal: 2,200.00
Checks Paid No. Checks: 3 *tndicates break in serial sequence or check processed electronically and listed under Electronic Payments
Liye SERIAL (AG, ARP TE! DAE SEPLAL MO Aha.
07/23 1048 325.00 07/15 1050 175.00
07/17 1049 90.00
Subtotal: 590.00
DAILY BALANCE SUMMARY
CATE GALASETE CATE BALANCE
06/30 8,725.00 O77 10,660.00
07/02 10,925.00 07/23 10,335.00
07/15 10,750.00

Call 1-800-937-2000 for 24-hour Sank-by-Phone services or connect to www.tdbank.corn

 

“

Bank Deposits FDIC Insarcd | TD Bank, NA. Cgual Housing bemiar fe
Case 1-1/-4001l5-nnl Doc 140-1

  

| Bank

i =

America’s Most Convenient Bank®

DABRI TRANS CORP

DIP CASE 17-46618 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

Filed Vo/2zUily = Entered Vo/c20/19 1105740

STATE Msr Or ACCOUNT

Page: 1 of 2
Statement Period: Jul 01 2019-.hnit 24 anaa
Cust Ref #: wee tee

Primary Account #:

 

 

 

 

 

 

 

DABRI TRANS CORP Account #
DIP CASE 17-46618 EDNY
ACCOUNT SUMMARY
Beginning Balance 7,025.00 Average Collected Balance 8,891.12
Electronic Deposits 4,200.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 590.00 Annual Percentage Yield Earned 0.00%
Ending Balance 10,635.00 Days in Period 31
DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE DESCRIPTION AMOUIET
07/02 CCD DEPOSIT, ACL MEDALLION CORP PAY 442 443 2,100.00
07/31 CCD DEPOSIT, ACL MEDALLION CORP PAY 442 443 2,100.00
Subtotal: 4,200.00
Checks Paid No. Checks: 3 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO OA Ova SER Sat A
07/23 1050 325.00 07/15 1053 175.00
07/17 1052" 90.00
Subtotal: §90.00
DAILY BALANCE SUMMARY
DATE BALARCE DATE BALANCES
06/30 7,025.00 07/17 8,860.00
07/02 9,125.00 07/23 8,535.00
07/15 8,950.00 07/31 10,635.00

Call 1-800-937-2000 for 24-hour Sank-by-Phone services or connect to www.tdbank.com

 

Bann Ceposits FDIC Insured | TD Bank NAL; Equal Housing Lend; (oy
Case 1-1/-40015-NNl

Bank

~~" America’s Most Convenient Bank®

 

 

DOVBER CAB CORP

DIP CASE 17-46614 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

DOVBER CAB CORP
DIP CASE 17-46614 EDNY

DOC 140-1

Filed Oo/2zUily = Entered Voi2z0/ Ly 11:05°40

1 of 2

SoAbrewich OF SalCOuhy

Page:

Statement Period: Jul 01 94. tl 34 2049
Cust Ref #: aoe.

Primary Account #:

Account #

 

ACCOUNT SUMMARY

 

 

 

 

 

 

Beginning Balance 9,325.00 Average Collected Balance 11,413.70
Electronic Deposits 2,400.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 590.00 Annual Percentage Yield Earned 0.00%
Ending Balance 11,135.00 Days in Period 31
DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE DESC RIP TION ARTA Y
07/02 CCD DEPOSIT, WAILING MGMT LESEE FEES 2,400.00
Subtotal: 2,400.00
Checks Paid No. Checks: 3 *indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. PEEOUNG UATE SERLAL NO AIDS |
07/23 1048 325.00 07/15 1050 175.00
07/17 1049 90.00
Subtotal: §90.00
DAILY BALANCE SUMMARY
DATE BAL MUS SATE BALe na!
06/30 9,325.00 O7/17 11,460.00
07/02 11,725.00 07/23 11,135.00
07/15 11,550.00

Cali 1-800-937-2000 for 24-nour Sank-py-Phone services or connect to www.tdbank.com

 

 

Sige tage sais AMO tescceet: PR Banik NAC) Eastal Housing bist or

om,

cel
Case 1-1/-4060135-nnl

| Bank

 

Doc 1430-1

~~" America’s Most Convenient Bank®

FIT TAXI CORP

DIP CASE 17-44620 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

FIT TAXI CORP
DIP CASE 17-44620 EDNY

Filed Os/20/19 Entered

Qs/2ZO/1LY 11:03:40

T yieyt L
Page: 1of2
Statement Period: Jul 01 2010. 124 9n1q
Cust Ref #: ce eee ee
Primary Account #:

Account # _—

 

ACCOUNT SUMMARY

 

Beginning Balance

Checks Paid
Ending Balance

4,791.56

590.00
4,201.56

Average Collected Balance 4,557.68
Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 31

 

DAILY ACCOUNT ACTIVITY

 

*Indicates break in serial sequence or check processed electronically and listed under Electronic Payments

 

 

Checks Paid No. Checks: 3
DATE SERIAL NO. AMOUNT DATE SERIAL NO, AMOUNT
07/23 1049 325.00 07/15 1051 175.00
07/17 1050 90.00

Subtotal: 590.00
DA Y BALANCE SUMMARY
GAGE BLAME ALE BALARCE
06/30 4,791.56 O7/17 4,526.56
07/15 4,616.56 07/23 4,201.56
Call) 4-800-937-2000 for 24-hoiw yb inGe or connect to www tdbank.cam

 

 

Bank Doposits FOIO Insarai i TD Bank. NA. | Equal Housing Lender

 
 

 

 

 

 

 

 

 

Case 1-1/-4001s5-NNi DVWOC 140-1 Filed Vo/20/1ly Entered Os/2zU/1ly L1L05'40
, Bank
"America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
JACKHEL CAB CORP Page: 1 of 2
DIP CASE 17-46646 EDNY Statement Period: Jul 01 2019-.f 24 9N1a
1281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #:
Chapter 11 Checking
JACKHEL CAB CORP Account #
DIP CASE 17-46646 EDNY
ACCOUNT SUMMARY
Beginning Balance 2,925.00 Average Collected Balance 3,881.67
Deposits 3,555.81 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 590.00 Annual Percentage Yield Earned 0.00%
Ending Balance 5,890.81 Days in Period 31
DAILY ACCOUNT ACTIVITY
Deposits
POSTING DATE DESCRIPTION ARICA
07/03 DEPOSIT 1,355.81
07/31 DEPOSIT 2,200.00
Subtotal: 3,555.81
Checks Paid No. Checks: 3 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NG. ALIOUIN' DATE SERIAL NO. AMOUN |
07/23 1048 325.00 07/15 1050 175.00
07/17 1049 90.00
Subtotal: 590.00
OILY BALANCE SUMMARY
DATE Rad apes OAT BALANCE
06/30 2,925.00 07/7 4,015.81
07/03 4,280.81 07/23 3,690.81
07/15 4,105.81 07/31 5,890.81

Call 1-800-937-2000 for 24-hour Sank-by-Phone serv

Bank Cepesits FDIC Insured | TO Bank. NAL] Equal Housing Lender Toy

ices aor connect to www.tdbank.com
Case 1-1 /-4060135-nnhl

+ Bank

 

America’s Most Convenient Bank®

JARUB TRANS CORP

DIP CASE 17-46639 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

JARUB TRANS CORP
DIP CASE 17-46639 EDNY

Doc 146-1 Filed 03/20/19 Entered 03/20/19 11:03°40

T STATEMENT OF ALLOCLINT

Page: 1 of 2
Statement Period: Jul 01 9N19- Int 24 9N19
Cust Ref #:

Primary Account #:

Account #

 

ACCOUNT SUMMARY

 

 

 

 

 

 

Beginning Balance 5,749.48 Average Collected Balance 6,870.44
Electronic Deposits 2,000.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 590.00 Annual Percentage Yield Earned 0.00%
Ending Balance 7,159.48 Days in Period 31
DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE DESCRIETION Bey
07/11 CCD DEPOSIT, NAPASE!I MANAGEME ACH PMT 5223367455 2,000.00
Subtotal: 2,000.00
Checks Paid No. Checks: 3 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO, AMOUNT DATE SERIAL NO. AMOUNT
07/23 1199 325.00 07/15 1201 175.00
07/17 1200 90.00
Subtotal: 590.00
NAIL (BALANCE SUMMARY
O4ATE BALAN OG CATE BALANUIE
06/30 5,749.48 O77 7,484.48
07/11 7,749.48 07/23 7,159.48
07/15 7,574.48
Cell 1-800-$37-2000 for 26-hour Sa

 

 

Bank Copesits POW, tastiest PO Bark. Me

 

te ys TY yee peg tee mer PVG a ¢ : a ae
WA-TY-PnNerie Services or comnect to www.idbank.corn
Case 1-1/-40015-NAl Doc l4o-L Filed Oo/2O/Lly Entered Vo/20/1ly 11:05°40

TN aval wnt?

Commercial Banking Group

 

CASH MANAGEMENT | CHECKING | MONEY MARKET ‘ CDs’ LOANS

upGR > Contact your Relationship Manager to discuss
JARUB TRANS CORP 000069529 targeted solutions for your evolving business needs.

1281 CARROLL STREET
BROOKLYN NY 11213

pep ppg Pet eEP Ele ppoceg Appel Mad paypal]

ACCOUNT SUMMARY — FOR PERIOD JULY 01, 2019 - JULY 31, 2019

Commercial Checking JARUB TRANS CORP
Previous Balance 06/30/19 $1,250.00 Number of Days in Cycle 31
0 Deposits/Credits $0.00 Minimum Balance This Cycle $1,250.00
0 Checks/Debits $0.00 Average Collected Balance $1,250.00
Service Charges $0.00
Ending Balance 07/31/19 $1,250.00

ACCOUNT DETAIL FOR PERIOD JULY 01,2019 - JULY 31, 2019

Commercial Checking JARUB TRANS CORP
Date Description Deposits/Credits Withdrawals/Debits Resulting Balance
07/01 $1,250.00

No Account Activity this Statement Period
07/31 $1,250.00
Total $0.00 $0.00

No Items Processed

Thank you for banking with us PAGE 1 OF 2

Products and services are offered by Capital One, N.A., Member FDIC,
2019 Capital One. All rights reserved MEMBER

FDIC aa
Case 1-1/-40013-nhl

ee
a

Bank

 

L ‘

Doc 146-1

America’s Most Convenient Bank?

LECHAIM CAB CORP
DIP CASE 17-46647 EDNY

Filed Oo/20/19 Entered Oo/20/19 11°035°40

SPAT RMEAE Or AC LOUNT

Page: 1 of 2
Statement Period: Jul 01 2019-Jul 31 2019

 

 

1281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #:
Chapter 11 Checking
LECHAIM CAB CORP Account 4
DIP CASE 17-46647 EDNY
ACCOUNT SUMMARY
Beginning Balance 1,691.57 Average Collected Balance 1,457.69
Interest Earned This Period 0.00
Checks Paid 590.00 Interest Paid Year-to-Date 0.00
Ending Balance 1,101.57 Annual Percentage Yield Earned 0.00%
Days in Period 31

 

DAILY ACCOUNT ACTIVITY

 

 

 

Checks Paid No. Checks: 3 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL HO. BAdCINT DATE SERIAL NO. AMCUKT
07/23 1049 325.00 07/15 1051 175.00
07/17 1050 90.00

Subtotal: 590.00
DAILY BALANCE SUMMARY
DATE BAL ARICE VATE BALARC
06/30 1,691.57 07/17 1,426.57
07/15 1,516.57 07/23 1,101.57

Call 1-800-937-2000 for 24-hour Sank-by-Phorie services or connect to www.tdbank.com

 

Book Dopsts FOI Inseread TO Bank. NAL; Equal Housing Lenser fay
Case 1-1/-40019-nnhl Doc 140-1

 

Bank

America’s Most Convenient Bank®

MERAB CAB CORP

DIP CASE 17-46619 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

MERAB CAB CORP
DIP CASE |7-46619 EDNY

Filed Oo/2zUily = Entered Voi2z0/ Ly 11:05°40

Page:

Statement Period:

Cust Ref #:

1 of 2
Jul 01 2019-Jul 31 2019

Primary Account #:

Account #

 

 

 

 

 

 

 

Beginning Balance 7,497.15 Average Collected Balance 9,363.27
Electronic Deposits 4,200.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 590.00 Annual Percentage Yield Earned 0.00%
Ending Balance 11,107.15 Days in Period 31
DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE DESCRIPTION AMGUNT
07/02 CCD DEPOSIT, ACL MEDALLION CORP PAY 438 439 2,100.00
07/31 CCD DEPOSIT, ACL MEDALLION CORP PAY 438 439 2,100.00
Subtotal: 4,200.00
Checks Paid No. Checks: 3 "Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
BATE GERIAL NO. PPM SAPs SERIAL NO. AMOUNY
07/23 1196 325.00 07/15 1198 175.00
07/17 1197 90.00
Subtotal: 590.00
DAILY BALANCE SUMMARY
DATE BALAMCE DATE BALANCE
06/30 7,497.15 07/17 9,332.15
07/02 9,597.15 07/23 9,007.15
07/15 9,422.15 07/31 11,107.15

Call 1-809-937-2000 for 24-hour

Sank Dopasits FDIC insured | TD Bank MAL] Egual ifoung beicor +

 

  

r connect to wewidbank.cam

 
Case 1-1/-406135-nhl Doc 146-1 Filed Oo/20/1lyY Entered 03/20/19 11:03:40

ot Bank

     

“= america's Most Convenient Bank® T STATEMENT OF ACCOUNT
NY CANTEEN TAX] CORP Page: 1 of 2
DIP CASE 17-46644 EDNY Statement Period: Jul 01 2019-Jul 31 2019
1281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking

NY CANTEEN TAXI CORP Account #
DIP CASE 17-46644 EDNY

 

ACCGUNT SUMMARY

 

Beginning Balance 3,714.17 Average Collected Balance 5,419.00
Deposits 2,000.00 Interest Earned This Period 0.00

Interest Paid Year-to-Date 0.00
Checks Paid 590.00 Annual Percentage Yield Earned 0.00%
Ending Balance 5,124.17 Days in Period 31

 

DAILY ACCOUNT ACTIVITY

 

 

 

 

Deposits
POSTING DATE OOSSRIPTION AMOS
07/01 DEPOSIT 2,000.00
Subtotal: 2,000.00
Checks Paid No. Checks: 3 ‘Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL HO. STP Path SERIAL IO ARROLED
07/23 1189 325.00 07/15 1191 175.00
07/17 1190 90.00
Subtotal: 590.00
DAILY BALANCE SUMMARY
DATE HAL AMEE, OATE BALANIE
06/30 3,714.17 07/17 5,449.17
07/01 5,714.17 07/23 5,124.17

O7/15 5,539.17

Cali 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to wwew.tdeank.com

 

Bank Deposits FDIC Inserca | 1D Bank, N.A.] Equal Housing Leniter fae
Case 1-1/-40613-nhl Doc 146-1 Filed Oo/20/1lyY Entered 03/20/19 11:03:40

  
  
 

ot
>) Bank

America’s Most Convenient Bank® T Su AGEMENT OF ACCOUNT
NY ENERGY TAXI CORP Page: 1 of 2
DIP CASE 17-44645 Statement Period: Jul 01 2019-Jul 31 2019
1281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking

NY ENERGY TAXI CORP Account #
DIP CASE 17-44645

 

 

 

 

 

 

CCOUMNT SUMMARY
Beginning Balance 2,933.00 Average Collected Balance 2,699.12
Interest Earned This Period 0.00
Checks Paid 590.00 Interest Paid Year-to-Date 0.00
Ending Balance 2,343.00 Annual Percentage Yield Earned 0.00%
Days in Period 31
DAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 3 “Indicates break in seria! sequence or check processed electronically and listed under Electronic Payments
hse SEAL NG ath? Ue FORALL ct AMG LT
07/23 1196 325.00 07/15 1199 175.00
07/17 1198” 90.00
Subtotal: 590.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
06/30 2,933.00 07/17 2,668.00
07/15 2,758.00 07/23 2,343.00

me {

  

 

    

Call 1-800-327-2000 for 24-hour Sank-by-Phone services or connect to www.tdbank.com

Pann Goponits FDIC insured 7D Bank. AL) Cgual Housuy  TEy
Case 1-1/-40015-NAl Doc l4o-L Filed Oo/2O/Lly Entered Vo/20/1ly 11:05°40

 

~~ America’s Most Convenient Bank® T

NY GENESIS TAXI CORP
DIP CASE 17-46617 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

oP Ad nbn ft tor ACU ORIN

Page: 1 of 2
Statement Period: Jul 01 2019-Jul 31 2019
Cust Ref #:

Primary Account #:

 

 

 

 

 

 

 

NY GENESIS TAXI CORP Account #
DIP CASE 17-46617 EDNY
ACCOUNT SUMMARY
Beginning Balance 11,099.55 Average Collected Balance 13,188.25
Electronic Deposits 2,400.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 590.00 Annual Percentage Yield Earned 0.00%
Ending Balance 12,909.55 Days in Period 31
DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE DESCRIPTION AMOLEN T
07/02 CCD DEPOSIT, WAILING MGMT LESEE FEES 2,400.00
Subtotal: 2,400.00
Checks Paid No. Checks: 3 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO eMEOUEE) DATE SERIAL NC. PACHA
07/23 1051 325.00 07/15 1053 175.00
07/17 1052 90.00
Subtotal: 530.00
DAILY BALANCE SUMIMARY
DATE BALANCE OATE BALANEE
06/30 11,099.55 07/17 13,234.55
07/02 13,499.55 07/23 12,909.55
07/15 13,324.55

one cervices or connect to www.idbank.can:

 

 
 

    

 

 

 

 

 

 

Case 1-1/-400150-nNnl DVWOC 140-1 Filed Vo/Z0/19 Entered Vo/20/1y9 11:05:40
t
ip Bank
“———" America’s Most Convenient Bank® T SIA(LMEN TO! ACCOUNT
NY STANCE TAXI CORP Page: 1 of 2
DIP CASE 17-46642 EDNY Statement Period: Jul 01 2019-Jul 31 2019
1281 CARROLL STREET Cust Ref #:
BROOKLYN NY 11213 Primary Account #:
Chapter 11 Checking
NY STANCE TAXI CORP Account },
DIP CASE 17-46642 EDNY
ACCOUNT SUMMARY
Beginning Balance 725.00 Average Collected Balance 491.12
Interest Earned This Period 0.00
Checks Paid 590.00 Interest Paid Year-to-Date 0.00
Ending Balance 135.00 Annual Percentage Yield Earned 0.00%
Days in Period 31
DAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 3 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
GATE SERIAL NO AMOUNT CATE SERIAL NO. AMOUNT
07/23 1197 325.00 07/15 1199 175.00
07/17 1198 90.00
Subtotal: 590.00
DAILY BALANCE SUMMARY
DATE BALANCE HATE BALANCE
06/30 725.00 07/17 460.00
07/15 550.00 07/23 135.00

Call 1-800-937-2060 for 24-hour Bank-by-Phone services or connect to www.tdbank.coni

 

Bank Dapusits FOI insured i TD Bank, NAL? Equal Housing Lender cy
Case 1-1/-406135-nhl Doc 146-1 Filed Oo/20/1lyY Entered 03/20/19 11:03:40

: Bank

"America’s Most Convenient Bank® T cei sition, © re

 

he lO NE
NY TINT TAX] CORP Page: 1of2
DIP CASE 17-46641 EDNY Statement Period: Jul 01 240. but 24 9n40
1281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking

NY TINT TAXI CORP Account 4 ©
DIP CASE 17-46641 EDNY

 

ACCGUNT SUMMARY

 

Beginning Balance 2,925.00 Average Collected Balance 2,691.12
Interest Earned This Period 0.00
Checks Paid 590.00 Interest Paid Year-to-Date 0.00
Ending Balance 2,335.00 Annual Percentage Yield Earned 0.00%
Days in Period 31

 

DAILY ACCOUNT ACTIVITY

 

Checks Paid No. Checks: 3 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO ADO IDET DATE SERIAL WO AMOUNT
07/23 1049 325.00 07/15 1051 175.00
O7/17 1050 90.00

Subtotal: 590.00

 

DALY BALANCE SUMMARY

 

DATE BALGALS DATS BALANCE
06/30 2,925.00 O7/17 2,660.00
07/5 2,750.00 07/23 2,335.00

Call 1-800-937-2600 for 24-hour Eanke-by-Phone services ur connect to www.idbank.com

 

 

 

 

Clark Qogusits FOIC insacud ? TO Banh. NA.) Equal rouse Corich: 2]
Case 1-1/-40015-NNl

7) Bank

 

DOC 140-1

“America's Most Convenient Bank®

SOMYASH TAXI INC

DIP CASE 17-46640 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

SOMYASH TAXLINC
DIP CASE 17-46640 EDNY

STATEMENT Or ACCOUNT

Page:

Statement Periad:
Cust Ref #:
Primary Account #:

Filed Oo/2zUily = Entered Voi2z0/ Ly 11:05°40

41 of 2

nth 4 910. lal 24-919

Account #

 

ACCOUNT SUMMARY

 

 

 

 

 

 

Beginning Balance 4,837.57 Average Collected Balance 6,542.40
Deposits 2,000.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 590.00 Annual Percentage Yield Earned 0.00%
Ending Balance 6,247.57 Days in Period 31
DAILY ACCOUNT ACTIVITY
Deposits
POSTING DATE CESCRIPTION SMO
07/01 DEPOSIT 2,000.00
Subtotal: 2,000.00
Checks Paid No, Checks: 3 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
GATE SERIAL NO, PEE | OATL SERIAL NO, AMO |
07/23 1043 325.00 07/15 1045 175.00
07/17 1044 90.00
Subtotal: 590.00
DAILY BALANCE SUMMARY
MATE BALANCE DATE BALANCE
06/30 4,837.57 07/17 6,572.57
07/01 6,837.57 07/23 6,247.57
07/15 6,662.57

Call 1-800-937-2006 for 24-hour Eank-by-Pnene

services ar connect io

www idbank.com

 

Banh Daposits FDIC Insured | TO Bank. N.A.j Equal Housing Lender re}
Case 1-1/-4001l5-nnl Doc 140-1

  

Bank

America’s Most Convenient Bank®

rites?

tow:

we

TAMAR CAB CORP

DIP CASE 17-46616 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

TAMAR CAB CORP
DIP CASE 17-46616 EDNY

Filed Vo/2zUily = Entered Vo/c20/19 1105740

STATEMENT OF ACCOUNT

Page: 1 of2
Statement Period: Jul 01 2019-11 24 9N40
Cust Ref #: ee ae

Primary Account #:

Account #

 

 

 

 

 

 

 

ACCOUNT SUMMA
Beginning Balance 7,499.20 Average Collected Balance 9,365.32
Electronic Deposits 4,200.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 590.00 Annual Percentage Yield Earned 0.00%
Ending Balance 11,109.20 Days in Period 31
MAY ACCGUMT ACTIVITY
Electronic ic Deposits.
POSTING DA TE CEPT GCE ry ARC
07/02 CCD DEPOSIT, ACL MEDALLION CORP PAY 440 441 2,100.00
07/31 CCD DEPOSIT, ACL MEDALLION CORP PAY 440 441 2,100.00
Subtotal: 4,200.00
Checks Paid No. Checks: 3 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NG, RIMCUO NET DATE SERIAL NO. ARAQUNG
07/23 1048 325.00 07/15 1050 175.00
07/17 1049 90.00
Subtotal: 590.00
JAILS BALANCE SUMBIAR’
Date Beth ei are BALA WOE
06/30 7,499.20 07/17 9,334.20
07/02 9,599.20 07/23 9,009.20
07/15 9,424.20 07/34 11,109.20
all 1-800-927-2000 for 24-nour services or connect to www.idbank.cam

Bank Deposits FOIC Insured | TD Bank, NAL Equal Housing Lander fo

 
